DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, and 7-16 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 14, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method of avoiding collision of an unmanned aerial vehicle with an obstacle, the method comprising: calculating two potential fields using current positional information of the unmanned aerial vehicle, a target point that is set, and positional information of the obstacle measured by a sensor; computing an attractive force and a repulsive force by differentiating the two potential fields, respectively; computing a direction of a potential force that results from adding up the attractive force and the repulsive force; and performing to control the direction of the potential force in a direction the unmanned aerial vehicle moves, wherein the calculating two potential fields include: an attractive potential field that is computed with the current positional information of the unmanned aerial vehicle and the target point that is set, and a repulsive potential field that is computed with the current positional information of the unmanned aerial vehicle and positional information of the obstacle, wherein the repulsive potential field is proportional to a coefficient of the repulsive force that is a set coefficient, and wherein a change in a position of the unmanned aerial vehicle for a set time is computed, the coefficient of the repulsive force is reduced when a computed change in the position of the unmanned aerial vehicle is smaller than a setting value, and a case where the computed change in the position of the unmanned aerial vehicle is smaller than the setting value for the given time includes a situation where the target point is positioned within a range where the obstacle exerts an influence and the repulsive force that is generated by the obstacle is greater than the attractive force that is generated by the target point. 
The prior art of record also fails to teach or suggest the limitation of claim 8, a method of avoiding collision of an unmanned aerial vehicle with an obstacle, the method comprising: calculating two potential fields using current positional information of the unmanned aerial vehicle, a target point that is set, and positional information of the obstacle measured by a sensor; 5App. No.: 16/905,637 Reply to Office Action of May 12, 2022 computing an attractive force and a repulsive force by differentiating the two potential fields, respectively; computing a direction of a potential force that results from adding up the attractive force and the repulsive force; and performing to control the direction of the potential force in a direction of the unmanned aerial vehicle moves, wherein a repulsive potential field is computed using following equations:
 
    PNG
    media_image1.png
    13
    530
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    13
    530
    media_image1.png
    Greyscale






	

    PNG
    media_image1.png
    13
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    492
    media_image2.png
    Greyscale

The prior art of record also fails to teach or suggest the limitation of claim 14, a method of avoiding collision of an unmanned aerial vehicle with an obstacle, the method comprising: calculating two potential fields using current positional information of the unmanned aerial vehicle, a target point that is set, and positional information of the obstacle measured by a sensor; computing an attractive force and a repulsive force by differentiating the two potential fields, respectively; computing a direction of a potential force that results from adding up the attractive force and the repulsive force; and performing to control the direction of the potential force in a direction of the unmanned aerial vehicle moves, wherein the calculating two potential fields include: an attractive potential field that is computed with the current positional information of the unmanned aerial vehicle and the target point that is set, a repulsive potential field that is computed with the current positional information of the unmanned aerial vehicle and the positional information of the obstacle, the attractive potential field is computed using following equations:

    PNG
    media_image3.png
    820
    560
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    494
    media_image4.png
    Greyscale

The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Wang (CN110567478A), discloses the invention provides an unmanned vehicle path planning method based on an artificial potential field method, which comprises the following steps: 1) constructing a two-dimensional space model for the unmanned vehicle to run; 2) establishing a virtual potential field; 3) enabling the unmanned vehicle to run for a unit step length l, judging whether the unmanned vehicle falls into a local minimum value point, if so, calling the step 4), and if not, performing the step 5); 4) changing the component of the repulsive force on the X axis and then returning to the step 2) to start again; 5) judging whether the unmanned vehicle travels to the influence distance near the target point to cause the target to be unreachable, if so, calling the step 6), and if not, carrying out the step 7); 6) introducing a safety distance rho in a repulsive force potential field functions and the distance rho between the unmanned vehicle and the target point then returning to the step (2) to restart; 7) judging whether the unmanned vehicle reaches a target point or not, and stopping path planning if the unmanned vehicle reaches the target point drawing a path, otherwise, returning to the step (2) to restart. The method is used for solving the problems that the unmanned vehicle is easy to fall into a local minimum point and the target is inaccessible.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Wang and Cheng with the elements of applicant’s invention, as claimed. Thus, claims 1-5, 7-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (CN107102650B) teaches an unmanned aerial vehicle path planning methods suitable for high-speed environment, combine the theory of kinematic mechanics, has established the gravitation related to speed, repulsion function, and increased the virtual resistance, abandon the concept of "potential field", calculate the unmanned aerial vehicle receives the resultant force directly through the virtual force function, through the simulation experiment, have verified effectiveness and security when the unmanned aerial vehicle moves at a high speed of the method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665